ORDER

PER CURIAM:
AND NOW, this 12th day of April, 1999, a Rule having been entered by this Court on March 4, 1999, pursuant to Rule 214(d)(1), Pa.R.D.E., directing Jay Logan Trout to *125show cause why he should not be placed on temporary suspension and no response thereto having been filed, it is hereby
ORDERED that the Rule is made absolute; Jay Logan Trout is placed on temporary suspension and he shall comply with all the provisions of Rule 217, Pa.R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1) and (g), Pa.R.D.E.